ORDER
PER CURIAM:
AND NOW, this 29th day of June, 1993, on certification by the Disciplinary Board that the respondent, Gerald J. Wassil, who was suspended by Order of this Court dated November 17, 1992, for a period of twenty-four (24) months; six (6) months to be served, and eighteen (18) months stayed, has filed a verified statement showing compliance with all the terms and conditions of the Order of suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, Gerald J. Wassil is hereby reinstated to active status, effective immediately.